DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-7, 9-11 21 and 23 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Kuki et al. (US 6,127,800)

Re Claims 1 and 23; Kuki discloses A device, comprising: 
an inductive power device (10) configured to inductively power a load (20), (Fig. 1)
the inductive power device (10) including an insertion part,(12) (Fig. 1)
the inductive power device configured to power the load (20) after insertion of the insertion part into the load in an insertion direction(indicated by an Arrow A), (Fig. 1 and also see Col. 4 lines 27-35)
wherein the load at least partially contacts the insertion part when connected, (Fig. 3) and the load prevents movement of the insertion part in at least a first direction,(in the direction towards 31) 

 the bore hole of the insertion part and the bore hole of the load adapted to receive a bolt and/or a shackle of a lock, (40) in the second direction, to couple the insertion part (12) and the load (20) in a form-locking manner and/or to block insertion of the insertion part into the load (Fig. 1).
wherein the insertion part (12) includes at least one elevation extending along the insertion direction, (based on the side view shown in Fig. 2, the insertion portion 12 includes an elevation portion elevation from 13 to 18) and the load includes at least one track (the flat portion next to 33. ) extending along the insertion direction, the at least one elevation being complementary to the at least one track; (Fig. 3, shows the load is complements the elevation portion by completing the connection between the load the elevation portion )and 
wherein the at least one elevation is adapted to slide along the at least one track when the insertion part is inserted into the load on the insertion direction. (Figs. 1-3).


    PNG
    media_image1.png
    664
    660
    media_image1.png
    Greyscale


Re Claim 3; Kuki discloses wherein the inductive power device includes a primary conductor (13) adapted to inductively couple to a secondary winding of the load. (Abstract)

Re Claim 4; Kuki discloses wherein at least one primary conductor (13) is arranged in at least one of (a) an indentation and (b) a cable duct of the load. (Fig. 1)

Re Claim 5; Kuki discloses wherein at least one secondary winding (24) is wound around a U-shaped core (33).

Re Claim 6; Kuki discloses wherein the load at least one of (a) is impervious, (b) is smooth on an outer surface, and (c) provides a high degree of protection for use in at least one of (a) wet areas and (b) aseptic areas. (Fig. 1 describing the load is a vehicle and vehicle are known to be charged in wet areas (when raining) which indicates that the load is impervious)

Re Claim 7; Kuki discloses wherein the load does not include a plug-and-socket connector or other electrical connection terminals on an exterior. (The vehicle is charged with the charger as indicated in fig. 1 sole)

Re Claim 9; Kuki discloses wherein the at least one elevation fits into the at least one track to prevent movement of the insertion part in at least a third direction (backwards direction); wherein the first direction is different from the third direction. (Fig. 1 then the charging coupler 10 is pushed into the power receiving portion 20 on the plate to guide the charger to the load)

Re Claim 10; Kuki discloses wherein the insertion part is completely removable from the load. (Fig. 1)

Re Claim 11; Kuki discloses wherein the insertion part includes at least one elevation (12 slants upwards to create the elevation port the at least one elevation fits into the at least one 

Re Claim 21; Kuki discloses wherein the insertion part includes at least one elevation, (12 slants upwards to create the elevation portion) and the load includes at least one track, (the plate located in between 33 and 28), such that the at least one elevation fits into the at least one track to prevent movement of the insertion part in at least a third direction (backwards towards the handle); and wherein the first direction (forwards towards 24) is different from the third direction. (Fig. 3)



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuki in view of Shirai. (US 5,550,452).

Re Claim 8; Kuki disclosure has been discussed above. 
Kuki does not disclose wherein information is transmittable by modulating higher-frequency signals onto a primary conductor.
However Shirai discloses wherein information is transmittable by modulating higher-frequency signals onto a primary conductor. (transmitting information from the controller by the ON/OFF cycle of the switching transistor 50 is regulated to about 40 KHz by a time constant of the resistor 58 and capacitor 60 of the controller 54. By the turn ON and OFF of transistor 50 repeatedly in the above-described manner, the inverter circuit 38 makes self-excited oscillation at a predetermined frequency.) (Col. 4 line 25-440).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have information transmittable by modulating higher-frequency signals onto a primary conductor in order to control efficiently control the flow of power to prevent overcharging of the load. 

Claims 12, 14-20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuki.

Re Claim 12; Kuki discloses A system, comprising: 
load (20) powered in a contactless manner by inductively coupling each load to at least one primary conductor (10), Fig. 1; 
wherein the load at least partially contacts an insertion part (12) when connected, and the load prevents movement of the insertion part in at least a first direction (towards the coil 31) (Fig. 1); and 

wherein the insertion part (12) includes at least one elevation extending along the insertion direction, (based on the side view shown in Fig. 2, the insertion portion 12 includes an elevation portion elevation from 13 to 18) and the load includes at least one track (the flat portion next to 33. ) extending along the insertion direction, the at least one elevation being complementary to the at least one track; (Fig. 3, shows the load complements the elevation portion by completing the connection between the load the elevation portion )and 
wherein the at least one elevation is adapted to slide along the at least one track when the insertion part is inserted into the load on the insertion direction. (Figs. 1-3)

Kuki does not discuss a plurality of load. 
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have applied this technology to plurality of loads such as vehicles, power-driven tools and the like kinds of electric apparatuses motivated by the desire to provide power to the load effectively.

Re Claim 14; Kuki discloses wherein primary conductor is removable from the load. (Fig. 1)

Re Claim 15; Kuki discloses wherein the primary conductor is encapsulated in the load. (Fig. 3)

Re Claims 16 and 17; Kuki discloses a charging power cable 11 extending from an external charging device (not shown). A primary coil 13, connected to the charging power cable 11, is mounted within a housing 12 of the charging coupler 10.
Kuki does not disclose wherein the primary conductor is acted upon by medium-frequency, alternating current and wherein the primary conductor is acted upon by medium-frequency, alternating current of one of (a) approximately 10 to 50 kHz and (b) approximately 20 kHz.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have  a range  of ) approximately 10 to 50 kHz and (b) approximately 20 kHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re Claim 18; Kuki discloses wherein the primary conductor is configured to power the loads in series. (Fig. 3)

Re Claim 19; Kuki discloses wherein at least one of (a) the primary conductor (13) is supplied with energy in a contactless manner via stationary coil cores (13) including at least one 

Re Claim 20; Kuki discloses wherein the primary conductor is arranged as a closed loop. (Fig. 1-3, it’s in close loop with the load 20)

Re Claim 22; Kuki discloses wherein the at least one elevation fits into the at least one track to prevent movement of the insertion part in at least a third direction (Fig. 1-3 backwards towards the handle); and wherein the first direction (forwards towards 24) is different from the third direction.


Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. Applicant argues that the alleged elevation and the alleged track do not extend along an insertion direction, the alleged elevation is not complementary to the alleged track and the alleged elevation is not complementary to the alleged track, and the alleged elevation is not adapted to slide along the alleged track when the house 12 is inserted into the power receiving power 20 in an insertion direction. 
However the examiner respectfully disagree. Along is defined by dictionary.com as “moving in a constant direction” and as shown in figs. 1-3 Kuki discloses inserting the 
insertion part (12) includes at least one elevation extending along the insertion direction, [moving in the direction of the load] and the load includes at least one track (the flat portion next to 33.) extending along the insertion direction, the at least one elevation being 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
03/01/2021
Primary Examiner, Art Unit 2836